Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 7/12/2022.
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
Essentially, the applicants have simply requested evidentiary support for the examiner’s previous statement of what was well known in the art before the effective filing date of the invention.  In response, the examiner presents the following evidentiary support.
The examiner’s statement was “machine learning and training security applications based upon historical data was well known in the art before the effective filing date of the invention”.
Cavanaugh (US Patent Application Publication Number 2015/0121506) taught, for example, in a system for unlocking a device based upon various conditions including what objects are present alone or in possession of a person, using machine learning to determine authorization, as well as training the machine learning system based upon historical conditions.  This can be seen, for example, in paragraph 0110.
Bhattacharya et al. (US Patent Number 9,898,882) taught a system for unlocking where a machine learning system is trained by temporal analysis of visit history logs and then used for determination of automatic unlocking.  This can be seen, for example, in the first paragraph of Col. 18.
All objections and rejections not set forth below have been withdrawn.
Claims 1-5, 7-15, and 17-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US Patent Application Publication Number 2016/0337863) hereinafter referred to as Robinson.

Regarding claims 1 and 11, Robinson disclosed a method for controlling a mobile computing device to prevent or minimize loss or theft, the method comprising: identifying, by at least one processor of a mobile computing device, one or more nodes in communication with the mobile computing device via a wireless link during a most recent period (Robinson Fig. 3 and Paragraphs 0080-0082 for example); accessing, by the at least one processor, one or more conditions indicative of wireless connectivity between the one or more nodes and the mobile computing device (Robinson Fig. 3 and Paragraphs 0080-0082 for example); monitoring, by the at least one processor, whether the mobile computing device is operating within the one or more conditions (Robinson Fig. 3 and Paragraphs 0080-0082 for example); and controlling, by the at least one processor, operation of the mobile computing device for security, based on the monitoring (Robinson Fig. 3 and Paragraphs 0080-0082 for example). 
Further, while Robinson disclosed that the at least one processor performs the monitoring by at least in part by collecting a history of connections by the mobile communication device with the one or more nodes (Robinson Paragraphs 0154-0180 – Inferred authentication based upon past connections), Robinson did not explicitly teach a machine-learning algorithm trained over a set of training data, or the method further comprises generating data for the set of training data based on the collected history of connections.
Robinson did teach that the security system does take into account the historical connection data when making decisions regarding the security of the system (Robinson Paragraphs 0154-0180 – Inferred authentication based upon past connections).
However, machine learning and training security applications based upon historical data was well known in the art before the effective filing date of the invention and as such it would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have utilized such well-known machine learning and training in the system of Robinson by training the proximity detection and authentication system using historical connection data.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide flexibility to the system parameters while maintaining the security of the system based upon the historical data available to the security system.


Regarding claims 2 and 12, Robinson taught that the one or more nodes comprises a short-range device having an effective radiated power not greater than 100 mW (Robinson Fig. 3 and Paragraphs 0080-0082 for example – BLUETOOTH and NFC transmitters are less than 100 mW).

Regarding claims 3 and 13, Robinson taught that the wireless link for identifying the one or more nodes comprises a cellular data system link (Robinson Paragraph 0040 for example).

Regarding claims 4 and 14, Robinson taught that the at least one processor performs the monitoring by a rules-based algorithm with configurable parameters and the method further comprises evaluating, by the at least one processor, the configurable parameters against periodic samples indicative of the wireless connectivity, wherein the configurable parameters comprise at least one of: a count of consecutive one of the samples exceeding a threshold, two or more different weights for different ranges of the samples' values, and a rate of change in the periodic samples (Robinson Paragraphs 0109-0111, and 0214 for example).

Regarding claims 5 and 15, Robinson taught sampling, by the at least one processor, the periodic samples selected from the group consisting of: a received signal strength indicator (RSSI), a bandwidth, a network identity indicator, or a ping response (Robinson Paragraphs 0109-0111 for example).

Regarding claims 7 and 17, Robinson taught that the one or more nodes comprises one or more peers to the mobile computing device each running a complementary one or more conditions indicative of wireless connectivity, and further comprising responding to a query from the one or more peers (Robinson Paragraph 0043 for example).

Regarding claims 8 and 18, Robinson taught that the controlling comprises at least one of (a) selecting and activating a security policy based on which of the one or more conditions the mobile computing device is violating, (b) terminating the security policy and restoring normal operation of the mobile computing device based on the monitoring, wherein the monitoring shows that the mobile computing device is operating within the one or more conditions, (c) selecting the security policy from a plurality of different security policies based on a current condition of the mobile computing device matching one of different subsets of the one or more conditions, wherein each of the different subsets triggers selecting a different one of the plurality of different security policies, and (d) wherein selecting the security policy includes selecting or more of: causing the mobile computing device to emit an alarm signal, locking the mobile computing device, sending a lost or stolen alert to a remote monitoring server, and deleting designated data stored on the mobile computing device (Robinson Fig. 3 and Paragraphs 0080-0082 for example).

Regarding claims 9 and 19, Robinson taught determining by the at least one processor a geographic location of the mobile computing device and adjusting the one or more conditions based on the geographic location (Robinson Paragraph 0060 for example).

Regarding claims 10 and 20, Robinson taught, by the at least one processor, adjusting the one or more conditions based on changes in one or more identities of the one or more nodes, alone or in combination with one or more of: maintaining in a computer memory a list of one or more qualified ones of the one or more nodes each proximally associated with at least one of a geographic location, an identified user of the mobile computing device, or another of the one or more nodes, and determining use case criteria comprising at least one of a geographic location of the mobile computing device, the identified user, and the another of the one or more nodes, and adjusting the one or more conditions based on the use case criteria (Robinson Paragraphs 0124, 0154-0180 and 0194-0199 for example).

Conclusion
Claims 1-5, 7-15, and 17-20 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tal et al. (US Patent Application Publication Number 2017/0041373) taught, for example, in a rules engine for connected devices, using machine learning to infer complex behavior rules.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491